 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   CHERYL ADAMS, State Bar #164194
     Chief Trial Deputy
 3   BRIAN P. CEBALLO, State Bar #243828
     Deputy City Attorneys
 4   Fox Plaza
     1390 Market Street, 6th Floor
 5   San Francisco, California 94102-5408
     Telephone:    (415) 554-3911
 6   Facsimile:    (415) 554-3837
     E-Mail:       brian.ceballo@sfcityatty.org
 7

 8   Attorneys for Defendants
     CITY AND COUNTY OF SAN FRANCISCO,
 9   FORMER ACTING CHIEF TONEY CHAPLIN,
     MARIS GOLDSBOROUGH, GABRIEL ALCARAZ,
10   ALI MISAGHI, EDUARD OCHOA, CARLOS
     MUSTAFICH AND DAVID JOHNSON
11

12                                  UNITED STATES DISTRICT COURT

13                                 NORTHERN DISTRICT OF CALIFORNIA

14    N.C., a minor,                              Case No. 3:17-cv-4016 WHO

15           Plaintiff,                           REQUEST FOR DISMISSAL; ORDER OF
                                                  DISMISSAL
16           vs.

17    CITY AND COUNTY OF SAN
      FRANCISCO; TONEY CHAPLIN; MARIS             Trial Date:                  March 25, 2019
18    GOLDSBOROUGH; GABRIEL ALCARAZ;
      ALI MISAGHI; EDUARD OCHOA;
19    CARLOS MUSTAFICH; DAVID JOHNSON;
      DOES 1-100,
20
             Defendants.
21

22

23

24

25
26

27

28
      Stipulated Dismissal                         1     \\candsf.cand.circ9.dcn\data\users\whoall\_cv\2017\2017_04016_c
      Case No. 3:17-cv-04016 WHO                                  _v_city_and_county_of_san_francisco\17-cv-04016-who-
                                                                                         proposed_order_of_dismissal.docx
 1   TO THE CLERK OF THE ABOVE-ENTITLED COURT:

 2          A settlement agreeable to all parties has been reached in the above-mentioned matter. The

 3   parties respectfully request that this case be dismissed with prejudice.

 4
     Dated: April 23, 2019
 5                                                   DENNIS J. HERRERA
                                                     City Attorney
 6                                                   CHERYL ADAMS
                                                     Chief Trial Deputy
 7                                                   BRIAN P. CEBALLO
                                                     Deputy City Attorneys
 8

 9
                                               By:
10                                                   BRIAN P. CEBALLO

11                                                   Attorneys for Defendants
                                                     CITY AND COUNTY OF SAN FRANCISCO,
12                                                   FORMER ACTING CHIEF TONEY CHAPLIN,
                                                     MARIS GOLDSBOROUGH, GABRIEL ALCARAZ,
13                                                   ALI MISAGHI, EDUARD OCHOA, CARLOS
                                                     MUSTAFICH AND DAVID JOHNSON
14

15
     Dated: April 23, 2019
16                                                   YURIJ MELNYK
                                                     ANUPAM SHARMA
17                                                   HYUN BYUN
                                                     MEREDITH DESAUTELS TAFT
18

19                                             By:
                                                     YURIJ MELNYK
20                                                   Attorneys for Plaintiff
21

22                                                     ORDER

23          IT IS SO ORDERED.
24

25   Dated: April 24, 2019
26

27                                                   WILLIAM H. ORRICK
                                                     United States District Court Judge
28
      Stipulated Dismissal                                  2      \\candsf.cand.circ9.dcn\data\users\whoall\_cv\2017\2017_04016_c
      Case No. 3:17-cv-04016 WHO                                            _v_city_and_county_of_san_francisco\17-cv-04016-who-
                                                                                                   proposed_order_of_dismissal.docx
